Citation Nr: 0409496	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  96-16 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left eye disorder 
(a vitreous floater).

2.  Entitlement to a compensable evaluation for service-
connected disabilities under the provisions of 38 C.F.R. 
§ 3.324, prior to September 16, 1999.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
October 1968.

The veteran's original claims seeking entitlement to service 
connection for a neck disorder and a left eye disorder were 
denied by the Atlanta, Georgia Regional Office (RO) of the 
Department of Veterans Affairs (VA), in a July 1979 rating 
decision, and service connection for a left eye disorder was 
denied again in an October 1979 rating decision.  The veteran 
filed a notice of disagreement, but did not timely perfect an 
appeal of these denials.

This matter now comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 decision of the RO, 
which, in part, found that new and material evidence had not 
been presented to reopen the veteran's claims for service 
connection for a neck disorder and a left eye disorder.

This matter also comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1996 hearing officer's 
determination, which denied entitlement to a compensable 
evaluation for service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324.

It is noted that the appellant appeared at a hearing before 
the undersigned Veterans Law Judge on September 13, 1999, at 
which time he testified with respect to the claims now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.

In February 2000, the Board issued a Decision/Remand with 
respect to all three issues.  Specifically, the Board 
concluded that new and material evidence had been presented 
and it was sufficient to reopen the veteran's claim for 
entitlement to service connection for a neck disability and 
an eye disorder.  The Board did not issue an opinion with 
respect to the veteran's request for a compensable evaluation 
pursuant to 38 C.F.R. § 3.324.  Instead, that issue was 
remanded to the RO.  Also remanded were the reopened issues 
noted above.

In July 2000, the RO granted entitlement to a 10 percent 
evaluation based upon multiple, noncompensable service-
connected disabilities.  The effective date of the grant was 
September 16, 1999.  A compensable evaluation was not 
assigned prior to that date.  The Board does note that the RO 
has not pursued this matter.  Nevertheless, this is not a 
full grant of the benefit sought on appeal because a 
compensable evaluation prior to September 16, 1999, could be 
assigned.  Regarding a claim for an increased rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, the issue, despite the lack of action by the 
RO to the contrary, remains before the Board.  

With respect to the issue involving entitlement to service 
connection for a disability of the cervical segment of the 
spine, in March 2003, the RO granted service connection for 
this disability.  A 30 percent rating was awarded and a March 
9, 1993, effective date was assigned.  This issue is no 
longer before the Board on appeal as this is a grant of 
benefits sought.

The issue involving entitlement to a compensable evaluation 
pursuant to 38 C.F.R. § 3.324 will be discussed in the remand 
portion of this action.  As such, that issue will be remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant if further 
action is required on his part.  




FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the issue of entitlement to service connection for a left eye 
disorder has been developed.

2.  During service, the veteran was diagnosed as having a 
vitreous floater in the left eye.  This condition was 
diagnosed shortly after the veteran had received shrapnel 
wounds to the head.

3.  After service, the veteran continued to suffer from a 
vitreous floater of the left eye.

4.  The veteran has a vitreous floater of the left eye which 
first appeared in service.  


CONCLUSION OF LAW

A left eye disorder (a vitreous floater) was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

With respect to the appellant's claims, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims by means of the discussions in the original rating 
decision, the statement of the case (SOC), and the 
supplemental statements of the case (SSOCs).  Specifically, 
in those documents, the appellant has been told that he 
needed to submit evidence supporting his assertions that he 
has a disability of the eye related to his military service.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA also 
informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  The 
veteran was also provided a medical examination in order to 
assess the severity and existence, along with the etiology, 
of the disability at issue.  Moreover, the veteran was given 
the opportunity to present evidence and testimony before a 
hearing officer at the regional office and the Board - 
opportunities that were exercised by the veteran.  It seems 
clear that the VA has given the veteran every opportunity to 
express his opinions with respect to his claim; the VA has 
obtained all known documents that would substantiate the 
veteran's assertions; and, the veteran has undergone an 
examination so that the VA would have a complete picture of 
the veteran's left eye condition.  

The Board notes that the VCAA notification letter sent to the 
veteran properly notified him of his statutory rights.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA letter, dated February 2, 
2003, did request a response within 30 days, which is 
contrary to 38 U.S.C.A. § 5103(b) (West 2002).  
Notwithstanding the conflict, the veteran informed the VA 
that he had no further information to provide and as such, 
asked that his appeal be immediately processed.  An amendment 
to the VCAA was recently enacted clarifying that the one-year 
period within which evidence may be submitted does not 
prohibit VA from making a decision on a claim before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §  ____).

Also, in Pelegrini v. Principi, 17 Vet. App. 412 (2003), the 
United States Court of Appeals for Veterans Claims (Court) 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  Satisfying the strict letter 
holding in Pelegrini would require the Board to dismiss every 
case that did not absolutely meet these standards.  Such an 
action would render a rating decision promulgated prior to 
providing the veteran full VCAA notice void ab initio, which 
in turn would nullify the notice of disagreement and 
substantive appeal filed by the veteran.  In other words, 
strictly following Pelegrini would require that the entire 
rating process be reinitiated from the very beginning.  That 
is, the claimant would be provided VCAA notice and an 
appropriate amount of time to respond before an initial 
rating action.  Following the rating decision, the claimant 
would have to file a new notice of disagreement, a new 
statement of the case would be required, and finally, the 
submission of a new substantive appeal by the claimant.  The 
prior actions of the veteran would be nullified by a strict 
reading of Pelegrini, and essentially place the appellant at 
the end of the line of cases waiting to be adjudicated.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of 
lack of strict VCAA compliance.  Furthermore, the Board does 
not believe that voiding the rating decisions is in this 
veteran's best interests.  Simply put, in this case, the 
claimant was provided every opportunity to submit evidence, 
and to attend a hearing at the RO before a hearing officer or 
before a Veterans Law Judge at the RO or in Washington, DC.  
He was provided with notice of the appropriate law and 
regulations.  He was provided notice of what evidence he 
needed to submit, and notice of what evidence VA would secure 
on his behalf.  He was given ample time to respond.  The 
veteran was not prejudiced because he does not, as the Court 
noted in Pelegrini, have to "overcome an adverse 
determination."  There is no final adverse determination of 
his claim.  The Board does a de novo review of the evidence 
and is not bound by the RO's prior conclusions in this 
matter.  

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, for these reasons, the Board finds 
that the intent and purpose of the VCAA were satisfied by the 
notice given to the veteran, and he was not prejudiced by any 
defect in the timing of that notice.

Alternatively, the Board finds that any possible defect with 
respect to the timing of the VCAA notice was harmless error.  
While the notice provided to the appellant was not given 
prior to the first agency of original jurisdiction (AOJ) 
adjudication of the claim, the notice was provided, as a 
result of a Board remand, by the AOJ prior to the transfer 
and the second certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003).  As such, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the veteran.

The veteran maintains that service connection is warranted 
for a vitreous floater of his left eye.  Floaters are ". . . 
deposits in the vitreous of the eye, usually moving about and 
probably representing fine aggregates of vitreous protein 
occurring as a benign degenerative change.  Called also 
vitreous floaters and muscae volitantes."  Dorland's 
Illustrated Medical Dictionary 640 (27th ed. 1988).  He 
contends that he now has a vitreous floater in his left eye 
and that it was caused by the wounds he received while 
serving in the Republic of Vietnam.  As such, he asks that 
service connection be granted for said condition.

Under 38 U.S.C.A. § 1110, 1131 (West 2002) and 38 C.F.R. § 
3.303(b) (2003), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

Additionally, in cases in which the veteran engaged in combat 
with the enemy during a period of war, satisfactory lay 
evidence will be accepted as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred, if consistent with the circumstances, conditions or 
hardships of such service.  See 38 U.S.C.A. § 1154(b) (West 
2002).

The veteran's records indicate that prior to service the 
veteran had not been diagnosed as suffering from a 
disability, disease, or condition of the left eye, to include 
a floater.  Nevertheless, the service medical records reveal 
that the veteran was wounded by enemy weapons fire in June 
1968.  He was subsequently treated for multiple fragment 
wounds of the face, left shoulder, and arms.  Although he 
complained of decreased visual acuity of the left eye, said 
condition was not specifically treated.  One month later, the 
veteran was again wounded by enemy fire.  The diagnosis was 
multiple fragment wounds of the left arm and face.  
Superficial treatment included one fragment in the face 
removed, and wound debrided, and all other wounds were 
cleansed.  This treatment note also documented a complaint of 
a black spot of the left eye, when looking at near (objects).  
An actual visible condition of the left eye was not visible 
by an ophthalmologist.  As such, the veteran's condition was 
classified as a "floater" with no effect on the veteran's 
visual acuity.  The report from the October 1968 separation 
examination noted no significant musculoskeletal findings, 
and no findings of eye abnormalities, with a reading of 20/20 
uncorrected noted.

The report from a May 1969 VA examination previously before 
the RO gave a history of the veteran having been struck by an 
exploding artillery shell, and suffering a mild concussion 
and multiple shell fragment wounds to the face, left shoulder 
and arms.  Examination of the musculoskeletal system and eyes 
was within normal limits.

Additional evidence includes the report from a VA examination 
from March 1981, which gives a history of a rocket having hit 
the veteran's helmet, with shrapnel having hit the face, 
forearms and both legs.  There were no findings from this 
examination regarding the veteran's left eye.  

The report from an August 1993 VA examination indicates that 
this examination was conducted without a review of the claims 
file.  A history was elicited from the veteran that "a 
rocket creased my helmet" while in Vietnam.  Examination of 
the eyes revealed that the sclerae of the eyes were not 
icteric and conjunctivae were not pale.  Normal extraocular 
movements were present and visual fields were not pale.  Left 
eye vision was 20/30 with glasses.  

The veteran testified at a hearing before a hearing officer 
at the RO in July 1995.  Once again he reported that during 
combat a rocket "creased" his helmet.  He said that the 
rocket knocked his head to one side, wherein he struck the 
left side of his face against the gun mount, then the rocket 
exited the gun mount, through three pieces of quarter inch 
steel and nine inches of bulletproof vest.  He claimed that 
he was knocked out temporarily.  Regarding his left eye, he 
reported that he believed it was from shrapnel but that the 
eye only bothered him while he was reading.  Also at the 
hearing, the veteran presented photographs that included 
depictions of a helmet with the cover torn partially off, and 
a photograph of a man, standing in front of a combat boat, 
presumed to be the veteran, with bandages around his chest, 
left shoulder and right forearm and holding the torn helmet.

Treatment records from March 1996 include treatment for his 
eyes, with a diagnosis of floater, left eye rendered.  Also 
of record, is an informative pamphlet about "floaters" that 
suggest that floaters can be part of the aging process or 
that certain eye diseases or injuries can cause floaters.

The veteran testified before the undersigned Veterans Law 
Judge in September 1999.  The veteran basically repeated the 
testimony that he had provided to the RO hearing officer.  He 
also provided a detailed account of the various enemy actions 
he had participated therein.  Regarding his left eye, the 
veteran testified that the last time his eye was examined, he 
was diagnosed with a floater, which, in his opinion, was the 
same condition he was diagnosed therewith while in the 
military.  

As noted, the Board reopened the veteran's claim in February 
2000 and returned the claim to the RO for, in part, the 
purpose of obtaining additional medical information.  In 
September 2000, the veteran underwent a VA-sponsored 
examination of his left eye.  Upon completion of the 
examination, and after reviewing the veteran's medical 
records, the ophthalmologist wrote:

	. . . In March of 1996 he had an 
ocular examination by the Schock Eye 
Group and a complete ocular examination 
was unremarkable other than a floater was 
discovered in his left eye.  Vitreous 
floaters are usually the result of 
natural aging of the vitreous fluid in 
the eye.  It is possible to have a 
vitreous floater that can be caused by 
ocular trauma.  However, the floater that 
this patient has is a harmless nuisance 
and should not be considered part of an 
ocular disability.  The floater might 
well have been caused by the blunt ocular 
trauma he received in 1968.  The 
condition certainly has not deteriorated 
over the course of the last 32-years.

There are no additional medical documents concerning the 
etiology of the veteran's left eye vitreous floater. 

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Based 
upon the evidence of record, the Board finds that entitlement 
to service connection for a left eye disorder is warranted.  
The record reflects that the veteran now suffers from a 
vitreous floater of the left eye.  The veteran's service 
medical records show that he was seen on several occasions 
during service and that a left eye vitreous floater was 
diagnosed.  Said condition did not exist prior to the 
veteran's entrance onto active duty.  Private and VA medical 
records since the veteran was discharged from service have 
indicated that the veteran has a vitreous floater of the left 
eye.  Moreover, a VA-paid examiner has linked the veteran's 
current condition with an incident that occurred while the 
veteran was in service.  Although the doctor has admitted 
that he cannot conclusively state, with 100 percent 
certainty, that it began while the veteran was still in 
service, or that it was not caused by age, he also has said 
that he cannot rule out the possibility that it was caused by 
injuries incurred during combat.  While the evidence 
indicates that the floater is benign and has not, per se, 
caused any visual field defect, the floater is not shown to 
have been present prior to service and appears to have been 
incurred in service.  When the evidence is in relative 
equipoise as to the merits of an issue, as it is in this 
case, the benefit of the doubt in resolving the issue is to 
be given to the appellant.  With application of the benefit-
of-the-doubt rule, the Board finds that a left eye vitreous 
floater was incurred in service, and service connection is 
thus granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2003); Gilbert v Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Service connection for a left eye disorder (a vitreous 
floater) is granted.


REMAND

As discussed, the veteran has requested that benefits be 
assigned to him in accordance with 38 C.F.R. § 3.324.  
Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, the RO is 
authorized to apply a 10 percent rating even though none of 
the disabilities may be of compensable degree under the 1945 
Schedule for Rating Disabilities.  The rating shall not be 
assigned in combination with any other rating.  See 38 C.F.R. 
§ 3.324 (2003).  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issue of 
entitlement to a compensable evaluation for service-connected 
disabilities under the provisions of 38 C.F.R. § 3.324 prior 
to September 16, 1999.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 16 Vet. App. 370 
(2002).  

A review of the claims folder indicates that the veteran was 
denied benefits pursuant to the provisions of 38 C.F.R. 
§ 3.324 in March 1996.  However, in July 2000, said benefits 
were granted.  The effective date of the grant was September 
16, 1999.  A review of the claims folder reveals that the 
supplemental statement of the case (SSOC) issued after the 
July 2000 decision did not address the issue.  More 
specifically, the SSOC did not provide any reasons and bases 
as to why the veteran was not entitled to a compensable 
evaluation prior to September 16, 1999.  Additionally, the 
VCAA letter issued in February 2003 does not indicate that 
the veteran was notified of the evidence he needed to supply 
with respect to this issue and what VA would do in order to 
assist him with his claim.  Specifically, the veteran was not 
told what information was necessary from him in order to 
prevail on his claim.  Moreover, he was not provided with a 
detailed explanation concerning the following point - if the 
disabilities were found to be compensable after September 15, 
1999, why wasn't a compensable evaluation assigned prior to 
that date.  It further did not notify the veteran, in 
accordance with the VCAA, what evidence he could submit that 
would substantiate his claim.  Accordingly, the Board finds 
that VA has not satisfied its duty under the VCAA to notify 
and assist the appellant with regards to his claim.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

The RO should ensure compliance with the 
duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)) and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. 
App. 370 (2002).  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and relevant case law 
as specifically affecting the issue of 
entitlement to a compensable evaluation 
for service-connected disabilities under 
the provisions of 38 C.F.R. § 3.324 prior 
to September 16, 1999.  

Thereafter, the RO should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  

The appellant is hereby notified that he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



